Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This office action is in response to applicant’s communication filed on 12/01/21. Claims 1, 3-16, 21, 23, 25, and 26-28 are pending in this application. 
Claim Rejections Under 35 U.S.C §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8-13 are rejected under 35 U.S.C. §103 as being unpatentable over Fitzgerald (US 20080090405 A1) and further in view of Aleksov (US 20200105731 A1) and further in view of Scanlon (US 20190139901A1) and Su (US 20130049229 A1).
Regarding claim 1, Fitzgerald discloses a method, comprising: forming a solder layer on a surface of one or more chips (see para [0026] Disclosing TIM 510 formed on 515); positioning a lid over the solder layer on each of the one or more chips (lid 505); and applying heat and pressure to melt the solder layer and attach each lid to a corresponding chip via the solder layer (see para [0029] disclosing melting the solder), wherein the solder layer has a thermal conductivity of > 50 W/mK (see para [0013] disclosing a mixture no lower than 83w/mk).
Aleksov discloses forming an integrated fan-out wafer on a frame, where the integrated fan-out fan-out wafer includes one or more chips (see fig 1 and para [0023] disclosing fan-out RDL). 
Scanlon further discloses multiple chips, see fig 3h, and cleaving (398) after the formation of bumps 396.
Fitzgerald, Aleksov, Scanlon  and Su are in the same or similar fields of endeavor. It would have been obvious to combine Fitzgerald, Aleksov and Scanlon. Fitzgerald, Aleksov, and Scanlon may be combined by forming the device of Fitzgerald in accordance with Aleksov, i.e. forming the thermally conductive metal plate of Aleksov on the device of Fitzgerald. One having ordinary skill in the art would be motivated to combine Fitzgerald and Aleksov in order to dissipate heat in a device package.
The combined device of Fitzgerald and Aleksov may be combined with Scanlon by cleaving the combined device  after the formation of solder bumps, as taught in Scanlon. One having ordinary skill in the art would be motivated to combine Fitzgerald, Aleksov, Scanlon  and Su in order to increase yield by facilitating alignment, see para [0103].
Su further discloses bonding a lid to each of the plurality of chips via the solder layer after separating the plurality of chips (see para [0041] disclosing that the lid is bonded by a solder adhesive after the dies are individually portioned out).
Su and the rest of the prior art are in the same or similar fields of endeavor. It would have been obvious to combine Su and the prior art. One having ordinary skill in the art would be motivated to combine Su and the prior art. Su may be combined with the references, for example, by using solder to secure the lid to the base, see fig 1.
Regarding claim 3, Fitzgerald, Aleksov, Scanlon  and Su disclose the method according to claim 1, wherein the solder layer is a patterned solder layer (see element 515 is rectangular).
Regarding claim 8, Fitzgerald, Aleksov, Scanlon  and Su disclose the method according to claim 1, further comprising forming a thermal interface material between the lid and the surface of the chip, see fig 1 disclosing 510, see para [0026].
Regarding claim 9, Fitzgerald, Aleksov, Scanlon  and Su disclose the method according to claim 2, further comprising separating the one or more chips before positioning the lids, see fig 5, disclosing separation space in the lid 505.
Regarding claim 10, Fitzgerald, Aleksov, Scanlon  and Su disclose the method according to claim 2, further comprising: removing the one or more chips from the frame; and attaching the one or more chips to a substrate, wherein the removing and attaching the one or more chips is performed before positioning the lids (see figs 1a/1b disclosing separation and attachment of Chip from frame).
Regarding claim 11, Fitzgerald, Aleksov, Scanlon  and Su disclose the method according to claim 10, further comprising forming an underfill layer between the one or more chips and the substrate (see fig. 5 disclosing underfill between solder balls).
Regarding claim 12, Fitzgerald, Aleksov, Scanlon  and Su disclose the method according to claim 1, wherein the heat and pressure are applied to each lid (see para [0029]).
Regarding claim 13, Fitzgerald and Aleksov disclose the method according to claim 12, wherein a thermal compressive bond head is used to apply the heat and pressure to each lid (see para [0014] discloses thermal strain and coupling).

Claim 4-7, 15 and 16 are rejected Under 35 U.S.C. §103 as being unpatentable over Fitzgerald  and Aleksov and Su and further in view of Strader (US 20150305189 A1) and Further in view of Scanlon.
Regarding claim 4, Fitzgerald, Aleksov, Scanlon  and Su disclose the method according to claim 3, Strader, at least at fig 1 further discloses wherein the patterned solder layer includes a plurality of spaced-apart solder regions.
Strader discloses that metal are pillars 108 as a part of a TIM structure. Fitzgerald, Aleksov, Scanlon and Strader are in the same or similar fields of endeavor. It would have been obvious to combine Fitzgerald Aleksov, Scanlon and Strader. Fitzgerald, Aleksov Scanlon and Strader may be combined by forming the structure of Fitzgerald with Pilars in accordance with Strader in order to form a TIM device. One having ordinary skill in the art would be motivated to combine Strader with Fitzgerald and Aleksov and Scanlon  in order to form a device for various semiconductor chip configurations, see Strader, see para [0043].
Regarding claim 5, Fitzgerald, Aleksov, Scanlon  and Su disclose the method according to claim 1, and Strader further comprising forming a plurality of bonding pads on the surface of the one or more chips before forming the solder layer.(see 116, 120/128, fig 1).
Strader discloses that metal are pillars 108 as a part of a TIM structure. Fitzgerald Aleksov, Scanlon and Strader are in the same or similar fields of endeavor. It would have been obvious to combine Fitzgerald, Aleksov, Scanlon and Strader. Fitzgerald, Aleksov, Scanlon and Strader may be combined by forming the structure of Fitzgerald and Aleksov, Scanlon with Pilars in accordance with Strader in order to form a TIM device. One having ordinary skill in the art would be motivated to combine Strader and Aleksov and Scanlon with Fitzgerald in order to form a device for various semiconductor chip configurations, see Strader, see para [0043].
Regarding claim 6, Strader and Aleksov, Scanlon with Fitzgerald discloses the method according to claim 5, further comprising: forming a metal pillar on each of the plurality of bonding pads before forming the solder layer, wherein the solder layer comprises solder balls formed on each of the metal pillars (see fig 1, where each metal ball has a pillar).
Regarding claim 7, Fitzgerald, Aleksov, Scanlon  and Su with Fitzgerald disclose the method according to claim 6, wherein the metal pillars are formed of Copper (see para [0021] of Strader).
Regarding claim 14, Fitzgerald discloses a method, comprising: forming a metal (see 108) on each of a plurality of bonding pads disposed on a main surface of a chip (see 515); forming a solder layer on each of the metal 510; positioning a lid 505 over the solder layer on each of the metal; and applying heat and pressure to melt the solder layer and attach the lid to the chip via the solder layer(see para [0029] disclosing melting the solder). 
Strader discloses that metal are pillars 108 as a part of a TIM structure. Fitzgerald, Aleksov and Strader are in the same or similar fields of endeavor. It would have been obvious to combine Fitzgerald, Aleksov and Strader. Fitzgerald, Aleksov and Strader may be combined by forming the structure of Fitzgerald with Pillars in accordance with Strader and Aleksov in order to form a TIM device. One having ordinary skill in the art would be motivated to combine Strader and Aleksov with Fitzgerald in order to form a device for various semiconductor chip configurations, see Strader, see para [0043].
Aleksov discloses forming an integrated fan-out wafer on a frame, where the integrated fan-out fan-out wafer includes one or more chips (see fig 1 and para [0023] disclosing fan-out RDL). 
Fitzgerald and Aleksov are in the same or similar fields of endeavor. It would have been obvious to combine Fitzgerald and Aleksov. Fitzgerald and Aleksov may be combined by forming the device of Fitzgerald in accordance with Aleksov, i.e. forming the thermally conductive metal plate of Aleksov on the device of Fitzgerald. One having ordinary skill in the art would be motivated to combine Fitzgerald and Aleksov in order to dissipate heat in a device package.
Scanlon discloses a chip on a redistribution layer, see para [0047], 354. The combined device of Fitzgerald and Aleksov may be combined with Scanlon by cleaving the combined device  after the formation of solder bumps, as taught in Scanlon. One having ordinary skill in the art would be motivated to combine Fitzgerald, Aleksov, Scanlon  and Su in order to increase yield by facilitating alignment, see para [0103].
Su further discloses forming a thermal interface material between each of the metal pillars between the lid and the surface of the chip, wherein the solder and thermal interface materials are different materials (see paras [0041] and [0042] disclosing solder type materials 85 and 90).
Regarding claim 15, Fitzgerald Aleksov, Scanlon and Strader disclose the method according to claim 14, wherein the solder layer comprises solder balls formed on each of the metal pillars (see Strader, fig 7).
Regarding claim 16, Fitzgerald, Aleksov, Scanlon and Strader discloses the method according to claim 14, wherein the metal pillars are formed of copper or nickel (see para [0021] disclosing copper).
Regarding claim 27, Fitzgerald, Aleksov, Scanlon, Su  and Strader disclose the method according to claim 14, wherein a thermal compressive bond head is used to apply the heat and pressure to the lid (see para 54 and fig 13).
Regarding claim 28, Fitzgerald, Aleksov, Scanlon, Su and Strader discloses the method according to claim 21, further comprising forming a thermal interface material between the lid and the main surface of the chip, wherein the thermal interface material is a different material than the solder.

Claim 17 is rejected Under 35 U.S.C. §103 as being unpatentable over Fitzgerald, Strader, Su, Scanlon and further in view of Hsu and Scanlon.
Regarding claim 17, Fitzgerald Aleksov, Scanlon and Strader discloses the method according to claim 14, and Hsu further comprising forming an integrated fan-out wafer on a frame, wherein the integrated fan-out wafer includes the chip, before forming the metal pillars. , see fig 1a/b and claim 10 disclosing fan-out configuration. Fitzgerald, Aleksov, Scanlon , Su and Strader and Hsu  are in the same or similar fields of endeavor. It would have been obvious to combine Fitzgerald, Strader  and Hsu. Fitzgerald and Hsu may be combined by forming the structure of Fitzgerald, Strader with fan-out frame in accordance with Hsu in order to form a TIM device. One having ordinary skill in the art would be motivated to combine Hsu with Fitzgerald and Strader in order to form a device for various semiconductor chip configurations, see Hsu, see para [0056]-[0063].

Claim 21 and 23 are rejected Under 35 U.S.C. §103 as being unpatentable over Fitzgerald and Su and further in view of Aleksov (US 20200105731 A1) and further in view of Scanlon.
Regarding claim 21, Fitzgerald discloses a method, comprising: forming a solder comprising a solder on each of a plurality of bonding pads disposed on a main surface of a chip (see 515 fig 5);
positioning a lid over solder formed on each of the plurality bonding pads 505; and applying heat and pressure to melt the solder (see para [0029]), causing the solder to flow, and the solder to merge forming a solder layer (see para [0029] disclosing 515); and fixedly attaching the lid to the chip via the solder layer. But does not disclose that the solder may be formed as bumps.
However, Aleksov discloses that the solder may be formed as bumps. See fig 4. Fitzgerald and Aleksov are in the same or similar fields of endeavor. It would have been obvious to combine Fitzgerald with Aleksov. Fitzgerald and Aleksov may be combined by forming the solder material of Fitzgerald in accordance with Alekzov. One having ordinary skill in the art would be motivated to combine Fitzgerald with Aleksov in order to secure the die to a location, see paras [0028]-[0030].
Regarding claim 23, Fitzgerald and Aleksov disclose the method according to claim 21, and Fitzgerald further discloses wherein the solder comprises a material having a thermal conductivity of > 50 W/mK(see para [0013] disclosing a mixture no lower than 83w/mk).
Regarding claim 24-26, Aleksov further discloses Tin alloy, see para [0022]. It would have been obvious to use Tin in a solder alloy.
Regarding claim 28, Fitzgerald, Aleksov, Scanlon, Su and Strader discloses the method according to claim 21, further comprising forming a thermal interface material between the lid and the main surface of the chip, wherein the thermal interface material is a different material than the solder. Su at least at paras [0041]and [0044] disclose 85 is different from 90.

Response to Arguments
Applicant has amended claim 1 to further feature that the cover/lid is soldered on to the substrate. This office action now cites to Su (US 20130049229 A1) as disclosing this feature.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EDWARD CHIN/Primary Examiner, Art Unit 2813